DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              G.G., The Father,
                                 Appellant,

                                     v.

       FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
                        Appellee.

                   Nos. 4D18-0400 and 4D18-0402

                               [May 11, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Daliah H. Weiss, Judge; L.T. Case Nos.
2016DP000395 and 2017DP000361.

  Gary L. Pickett, West Palm Beach, for appellant.

  Meredith K. Hall, Bradenton, for appellee.

  Morgan Lyle Weinstein of Weinstein Law, P.A., Hollywood, and
Thomasina Moore, Sanford, for Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.